 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     JULIO ESTEVAN AVILA,              )               NO. EDCV 18-0060-AB (KS)
11                                     )
                     Petitioner,
12                                     )
             v.                        )               ORDER ACCEPTING FINDINGS AND
13                                     )               RECOMMENDATIONS OF UNITED
14   JAMES ROBERTSON, Acting Warden, )                 STATES MAGISTRATE JUDGE
                                       )
15                   Respondent.       )
16   _________________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of Habeas
19   Corpus (“Petition”), all of the records herein, and the Report and Recommendation of
20   United States Magistrate Judge (“Report”). The time for filing Objections to the Report
21   has passed, and no Objections have been filed with the Court. Having completed its
22   review, the Court accepts the findings and recommendations set forth in the Report.
23   Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2) Judgment shall
24   be entered dismissing this action with prejudice.
25
26   DATED: 10/8/2018                         _____________________________
27                                            ANDRÉ BIROTTE JR
                                              UNITED STATES DISTRICT JUDGE
28

                                                   1
